DETAILED ACTION
The present application is being examined under the pre-AIA  first to invent provisions.
The amendment filed on November 17, 2022 has been received and considered. By this amendment, claim 1 is cancelled, claim 40 is added, and claim 40 is now pending in the application.
Claim Objections
Claim 40 is objected to because of the following informalities:  
At the end of lines 17, 21, and 26 there should be a semicolon instead of a colon.
The word “and” should appear at the end of line 26 of the claim to indicate the last element of the list.
 Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 40 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The originally-filed disclosure fails to provide adequate written description for “selectively imparting a second bend angle on the bent distal tip of a second stimulation device wherein the second bend angle is less than the first bend angle; causing the stimulation lead of the second stimulation device to travel in a second arcuate path of travel when emplaced in a second patient, said second arcuate path of travel being a tighter arcuate path as compared to said first arcuate path; selectively imparting a third bend angle on the bent distal tip of a third stimulation device wherein the third bend angle is greater than the first bend angle; causing the stimulation lead of the third stimulation device to travel in a third arcuate path of travel when emplaced in a third patient, said third arcuate path of travel being a broader arcuate path as compared to said first arcuate path”. The disclosure fails to describe emplacing leads in more than one patient or selectively imparting different bend angles on different stimulation devices intended for different patients. While the disclosure does describe imparting bend angles and those angles affecting the arcuate path of implantation (see page 17, lines 4-10), the disclosure fails to describe different bend angles for different leads or emplacing such leads in different patients. For at least the reasons given above, the claim contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 40 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 40 recites the limitation “causing the stimulation lead of the first stimulation device to travel in a first arcuate path of travel when emplaced in a first patient” in lines 18-19. It is unclear what is required by this recitation of the claim. The recitation “when emplaced in a first patient” suggests that “causing the stimulation lead of the first stimulation device to travel in a first arcuate path of travel” occurs after emplacement of the lead in the patient. However, Applicant’s specification only supports “causing the stimulation lead of the first stimulation device to travel in a first arcuate path of travel” during the emplacing of the lead in the patient. As such, it is unclear if the claim intends to claim the causing to occur after emplacing or at the same time as emplacing. 
Claim 40 recites the limitation “causing the stimulation lead of the second stimulation device to travel in a second arcuate path of travel when emplaced in a second patient” in lines 22-23. It is unclear what is required by this recitation of the claim. The recitation “when emplaced in a second patient” suggests that “causing the stimulation lead of the second stimulation device to travel in a second arcuate path of travel” occurs after emplacement of the lead in the patient. However, Applicant’s specification only supports causing the stimulation lead of the stimulation device to travel in an arcuate path of travel during the emplacing of the lead in the patient. As such, it is unclear if the claim intends to claim the causing to occur after emplacing or at the same time as emplacing. 
Claim 40 recites the limitation “causing the stimulation lead of the third stimulation device to travel in a third arcuate path of travel when emplaced in a third patient” in lines 27-28. It is unclear what is required by this recitation of the claim. The recitation “when emplaced in a third patient” suggests that “causing the stimulation lead of the third stimulation device to travel in a third arcuate path of travel” occurs after emplacement of the lead in the patient. However, Applicant’s specification only supports causing the stimulation lead of the stimulation device to travel in an arcuate path of travel during the emplacing of the lead in the patient. As such, it is unclear if the claim intends to claim the causing to occur after emplacing or at the same time as emplacing. 
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 40 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Worley (U.S. 2007/0066878, previously cited).  Worley discloses a method of emplacing a stimulation lead within a patient, comprising: providing an electrical stimulation device comprising: (a) a lead extension 14; (b) a stimulation lead having a proximal end and a distal end, said proximal end connected to said lead extension, and said stimulation lead having an elongate, tubular body, a smooth outer surface of a substantially constant cross-section, said body further having a shape including a uniform curve 15 extending continuously along a length of said stimulation lead between said proximal and distal ends, said distal end of said stimulation lead including (i) a bent distal tip (the portion starting at 25) having a chosen bend angle to define a path of travel of the stimulation lead within tissue, and (ii) a straight distal tip portion 17 extending beyond a bend 19 of said bent distal tip, said stimulation lead terminating at said straight distal tip portion (see Figure 4 reproduced below and paragraph [0042]); and (c) a plurality of stimulation elements in the form of a plurality of electrodes 86c/86b/86a/63/85b spaced from one another on the body of said stimulation lead between said proximal and distal ends, said electrodes communicating with a source of electrical energy for providing ablative heat or electrical stimulation of tissue adjacent said plurality of electrodes (see Figure 4); wherein said shape of said uniform curve is maintained without a tether (see Figure 4); wherein said elongate tubular body has a material (see paragraph [0028]); selectively imparting the bend angle on the bent distal tip; and causing the stimulation lead to travel in an arcuate path of travel when emplaced in a patient (can be seen in Figures 1, 1A, 4, 6a, and 6b, and described in paragraph [0027], where bend 19 is selectively adjusted in order to enable the tip 17 “to flex and adjust to the contour of the tissue surface independently of the curve 15”). Worley discloses that by adjusting the preset angles of the bend shown below, the tip assembly is able to ablate and/or map a number of different regions within a heart (see paragraph [0007]). It is respectfully submitted that the selectively imparted bend angle may be adapted to a patient’s particular anatomy and, as such, while Worley only discloses selectively imparting a bend angle for a first stimulation device and causing the stimulation lead of the first device to travel in a first arcuate path of travel when emplaced in a first patient, it would be obvious to one having ordinary skill in the art before Applicant’s invention to selectively impart a bend angle for second and third devices and causing the stimulation leads of the second and third devices to travel in second and third arcuate paths of travel when emplaced in respective second and third patients, based on the particular anatomy of the second and third patients, as it has been held that choosing from a finite number of identified, predictable solutions (the bend angles), with a reasonable expectation of success requires only routine skill in the art. KSR Int'l Co. v. Teleflex Inc., 127 S.Ct. 1727, 1742, 82 USPQ2d 1385, 1396 (2007). Furthermore, it is respectfully submitted that it is inherent that when a bend angle is less than the first bend angle, the arcuate path of travel will be tighter than the arcuate path of travel of the first lead, and when a bend angle is greater than the first bend angle, the arcuate path of travel will be broader than the arcuate path of travel of the first lead.

    PNG
    media_image1.png
    391
    351
    media_image1.png
    Greyscale
 
Response to Arguments
Applicant’s arguments with respect to claim 40 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAMMIE K MARLEN whose telephone number is (571)272-1986.  The examiner can normally be reached on Monday through Friday from 8 am until 4 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Carl Layno can be reached on 571-272-4949.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TAMMIE K MARLEN/Primary Examiner, Art Unit 3792